United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF THE ARMY,
WATERVLIET ARSENAL, Watervliet, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2327
Issued: August 5, 2011

Case Submitted on the Record,

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION

On September 30, 2010 appellant filed a timely appeal from a March 23, 2010 decision
of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration as untimely filed and failing to demonstrate clear evidence of error. Because
more than one year elapsed between the last merit decision, issued by the Board on August 19,
2005, to the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s
claim pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c)
and 501.3.
On appeal, appellant contends that OWCP misinterpreted his December 17, 2009 request
for modification of a wage-earning capacity determination as a request for reconsideration.

1

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for modification of a
wage-earning capacity determination.
FACTUAL HISTORY
This is appellant’s fifth appeal before the Board. By decision and order issued
August 19, 2005,2 the Board affirmed January 20 and July 1, 2004 OWCP decisions denying his
claim for a recurrence of disability from August 12, 1994 to February 21, 1995. The law and
facts of the case as set forth in the Board’s prior decision and order are incorporated by
reference.
During the pendency of the prior appeal, OWCP issued an October 1, 2004 decision
denying wage-loss compensation beginning October 31, 1995, the date the employing
establishment eliminated his part-time light-duty position as an identification clerk due to a
reduction-in-force.
Appellant had performed the identification clerk position since
October 18, 1993. OWCP issued a wage-earning capacity determination on January 13, 1995
based on his actual earnings as an identification clerk. It modified the wage-earning capacity
determination on May 22, 1998 to reflect that from June 12, 1994 to October 31, 1995, appellant
earned $189.36 a week on a compressed schedule. Appellant did not return to work. He
remained under medical care for residuals of his accepted lumbar and left knee injuries.
On April 28, 2006 OWCP obtained a second opinion from Dr. Bryan S. Bilfield, a Boardcertified orthopedic surgeon, who noted that it accepted an L1 spinal fracture, lumbago, left foot
fracture, chondromalacia of the left patella and a ruptured left anterior cruciate ligament as work
related. On examination, Dr. Bilfield found limited lumbar motion, a diminished right ankle jerk
reflex and restricted left knee motion. He diagnosed status post medial meniscectomy of the left
knee with loss of extension, possible S1 nerve root irritation with radiculopathy and an annular
tear at L5-S1. Dr. Bilfield found appellant able to work four hours a day with restrictions.
On May 22, 2008 Dr. Richard L. Katz, an attending Board-certified orthopedic surgeon,
performed a repeat left knee arthroscopy and chondroplasty of the left medial femoral condyle,
authorized by OWCP.
In an August 25, 2008 report, Dr. Sashi D. Patel, an attending Board-certified orthopedic
surgeon, noted treating appellant in July 1993 for chronic lumbar pain. He opined that as of
November 26, 1993, appellant was medically unable to perform the duties of an identification
clerk. Dr. Patel found appellant moderately disabled due to lumbar spondylosis and disc
degeneration.3
2

Docket No. 04-2186 (issued August 19, 2005). The history of two prior appeals is set forth in Docket No.042186. Docket No.10-2351 (issued August 5, 2011) is proceeding separately to adjudication before the Board.
3

Dr. Luke V. Rigolosi, an attending Board-certified physiatrist, administered lumbar epidural injections from
January 8, 2007 through December 23, 2009, authorized by OWCP. He found appellant totally and permanently
disabled for work.

2

In a December 17, 2009 letter, appellant requested modification of OWCP’s May 22,
1998 wage-earning capacity determination. He asserted that the original January 13, 1995 rating
was in error as the identification clerk position he performed from October 1993 to 1995
required bending, squatting, kneeling and twisting in violation of Dr. Patel’s medical restrictions.
Appellant submitted a November 26, 1993 work restriction evaluation from Dr. Patel prohibiting
lifting, bending, squatting, climbing, kneeling and twisting due to the occupational lumbar
injuries. Dr. Patel also provided a November 19, 2008 letter from an employing establishment
manager stating that when she supervised appellant in 1995, his duties as an identification clerk
required lifting, bending, squatting, kneeling and twisting.
By decision dated March 23, 2010, OWCP denied reconsideration on the grounds that
appellant’s request was untimely filed and did not present clear evidence of error. It found that
appellant’s December 17, 2009 request was not filed within one year of the Board’s August 19,
2005 decision, the most recent merit decision in the case. OWCP further found that the evidence
submitted did not establish clear evidence of error as it did not address whether appellant was
totally disabled for work on and after August 12, 1994, the issue adjudicated by the Board’s
August 19, 2005 decision and order.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination.4
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.5 OWCP’s procedure manual
provides that, “[i]f a formal loss of wage-earning capacity decision has been issued, the rating
should be left in place unless the claimant requests resumption of compensation for total wage
loss. In this instance the claims examiner (CE) will need to evaluate the request according to the
customary criteria for modifying a formal loss of wage-earning capacity.”6 The burden of proof
is on the party attempting to show a modification of the wage-earning capacity determination.7
ANALYSIS
OWCP accepted that appellant sustained an L1 fracture, lumbago, chondromalacia of the
left patella and rupture of the left anterior cruciate ligament. By decision dated January 13,
1995, it found that appellant’s actual earnings as an identification clerk properly represented his
4

See Sharon C. Clement, 55 ECAB 552 (2004).

5

Katherine T. Kreger, 55 ECAB 633 (2004); Sue A. Sedgwick, 45 ECAB 211 (1993).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995).
7

Sue A. Sedgwick, supra note 5.

3

wage-earning capacity. OWCP modified the determination on May 22, 1998 to reflect salary
changes due to a compressed work schedule.
On December 17, 2009 appellant requested modification of the May 22, 1998 wageearning capacity determination. He asserted that the original January 13, 1995 determination
was in error as the identification clerk position exceeded his medical restrictions. Appellant
submitted a November 19, 2008 letter from his supervisor asserting that in 1995, the
identification clerk position required lifting, bending, squatting, kneeling and twisting. He also
provided November 26, 1993 work restrictions from Dr. Patel, an attending Board-certified
orthopedic surgeon, forbidding those activities.
OWCP issued a March 23, 2010 decision denying appellant’s December 17, 2009 request
for modification on the grounds that it was an untimely request for reconsideration of the
Board’s August 19, 2005 decision and the evidence submitted did not establish clear evidence of
error. This decision did not adjudicate whether the May 22, 1998 wage-earning capacity
determination should be modified.8 The Board has held that, when a wage-earning capacity
determination has been issued, and a claimant submits evidence with respect to disability for
work, OWCP must evaluate the evidence to determine if modification of wage-earning capacity
is warranted.9
OWCP’s procedure manual directs the CE to consider the criteria for modification when
the claimant requests resumption of compensation for total wage loss. This section of the
procedure manual covers the situation when a claimant has stopped working, but the principle is
equally applicable to a claim of increased disability. If there is a claim for increased disability
that would prevent a claimant from performing the position that was the basis for a wage-earning
capacity decision, then clearly there is an issue of whether modification is appropriate. In the
March 23, 2010 decision, OWCP failed to address the wage-earning capacity issue. Rather, it
adjudicated the timelines of the request for reconsideration and clear evidence of error. Under
the circumstances of this case, however, the Board finds that the issue presented was whether the
May 22, 1998 wage-earning capacity determination should be modified.10 The case will be
remanded for adjudication of the wage-earning capacity issue. Following such development as
OWCP deems necessary, it shall issue an appropriate decision in the case.
On appeal, appellant contends that OWCP misinterpreted his December 17, 2009 request
for modification of a wage-earning capacity determination as an untimely request for
reconsideration. As noted, OWCP should have treated his December 17, 2009 letter as a request
to modify the May 22, 1998 wage-earning capacity determination.

8

Supra note 6.

9

See Sharon C. Clement, supra note 4. The Board notes that consideration of the modification issue does not
preclude OWCP from acceptance of a limited period of employment-related disability, without a formal
modification of the wage-earning capacity determination. Id. at n.10, slip op. at 5; Cf. Elsie L. Price, 54 ECAB 734
(2003) (acceptance of disability for an extended period was sufficient to establish that modification of the wageearning capacity determination was warranted).
10

See Gary L. Moreland, 54 ECAB 638 (2003); D.O., Docket No. 10-1727 (issued March 7, 2011).

4

CONCLUSION
The Board finds that the case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the March 23, 2010 decision of the Office of
Worker’s Compensation Programs is set aside. The case is remanded to OWCP for further
development consistent with this decision and order.
Issued: August 5, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

